In an action to recover for moneys alleged to have been loaned to defendant, judgment in favor of the plaintiff and order denying the defendant’s motion for a new trial reversed on the law, and a new trial granted, costs to abide the event. A sealed verdict was ordered. The jury disagreed and were permitted to separate for the night. Upon reassembling the following morning, the justice further charged the jury in the absence of defendant and his counsel. The verdict thereupon rendered was irregular. Young, Carswell, Davis, Adel and Taylor, JJ., concur.